Citation Nr: 0922153	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  08-06 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for diplopia.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1998 to June 
2000; and October 7, 2003 to October 31, 2003.  He also had a 
period of active duty for training from August 1997 to March 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of December 2005 and May 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah.  The Veteran testified 
before the undersigned Veterans Law Judge at an April 2008 
hearing held in Salt Lake City, Utah.  A transcript of that 
hearing is of record.

(Consideration of the appellant's application to reopen a 
claim of service connection for diplopia and his claim of 
service connection for depression is deferred pending 
completion of the development sought in the remand that 
follows the decision below.)


FINDING OF FACT

No hearing impairment has been shown.


CONCLUSION OF LAW

The Veteran does not have hearing loss that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2006, October 2006, and March 2008.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to service connection for hearing loss, 
what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the Veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the Veteran's behalf.  The Veteran was also apprised of the 
criteria for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).

In this case, the RO obtained the Veteran's service treatment 
records (STRs) and VA medical records.  The Board notes that 
a VA audiological examination was scheduled for February 
2008; however, the Veteran failed to report.

In this regard, VA regulations state:

When entitlement or continued entitlement 
to a benefit cannot be established or 
confirmed without a current VA 
examination or reexamination and a 
claimant, without good cause, fails to 
report for such examination or 
reexamination, . . . [and] the 
examination was scheduled in conjunction 
with an original compensation claim, the 
claim shall be rated based on the 
evidence of record.  

38 C.F.R. § 3.655 (2008) (emphasis added).  In this case, 
because the Veteran's failure to report to the 2008 scheduled 
examination is without explanation, it may be said that his 
absence from the scheduled examination was without good 
cause.  Accordingly, the Board will proceed to adjudicate the 
claim of service connection for hearing loss based on the 
evidence of record.  Turk v. Peake, 21 Vet. App. 565, 568 
(2008).

II. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.

The Board notes that for the purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of those frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran contends that he currently suffers from hearing 
loss due to noise exposure as a crew chief on a black hawk 
helicopter.  The Veteran's military occupational specialty 
(MOS) is noted to be a helicopter repairman.  As such, it 
appears that the Veteran was likely exposed to noise from 
aircraft while in service.  However, the Board notes that 
because of the Veteran's failure to report for a VA 
examination without good cause, the Board is required to 
evaluate the Veteran's hearing loss based solely on the 
evidence now of record.  See 38 C.F.R. § 3.655 (2008); Turk, 
supra.  

Here, the Board finds that the medical evidence of record 
does not show impaired hearing as defined by VA regulations.  
In fact, the claims file is completely devoid of any current 
medical evidence assessing the Veteran's hearing acuity.  As 
such, without evidence of a current disability, the analysis 
ends, and service connection cannot be awarded.  See 
Degmetich v. Brown, 104 F. 3d 1328, at 1333.  In other words, 
absent a showing of a current disability for which benefits 
are being claimed, service connection is not warranted.


ORDER

Service connection for hearing loss is denied.


REMAND

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from Federal and private sources.  
Such reasonable efforts generally consist of an initial 
request for the records and if the records are not received, 
at least one follow-up request.  38 U.S.C.A. § 5103A(b), (c) 
(West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2008).

In this regard, the Board notes that J.G., M.D. at a December 
2006 eye examination noted that because of the complicated 
nature and presentation of the Veteran's eye condition, he 
was referring the Veteran to a neurophthalmologist, as well 
as possibly an adult strabismus expert.  Dr. G. referred the 
Veteran to D.W., M.D., of the John Moran Eye Center at the 
University of Utah, and noted that Dr. W. also held a staff 
position at the Salt Lake City VA medical center, and would 
see the Veteran at the VA medical center location, noting 
that an appointment had been made for the Veteran to see Dr. 
W.  Further, in a December 2007 addendum to the initial 
December 2006 eye examination, Dr. G. noted that the Veteran 
had in fact seen Dr. W. on May 25, 2007, at the Salt Lake 
City VAMC.  Dr. G. noted that he was recently made aware of 
that visit, and had had an opportunity to review the notes 
prepared by Dr. W.

Here, despite evidence showing that the Veteran was seen by 
Dr. W. in May of 2007 at the Salt Lake City VAMC, the claims 
file does not contain any medical records by Dr. W.  Although 
a handwritten note dated on September 2007 noted that there 
was no record of the Veteran receiving an eye examination at 
the Moran Eye Center, it does not appear that an attempt was 
made to obtain documentation of a May 2007 eye examination by 
Dr. W. at the Salt Lake City VAMC.  As such, the Board finds 
that the Veteran's claim to reopen should be remanded to the 
AOJ to obtain records from Dr. W.

The Veteran contends that he currently suffers from 
depression secondary to diplopia, because this eye disability 
results in job restrictions.  At no point has the Veteran 
asserted that his depression originated in military service.  

Regarding service connection on a secondary basis, the Board 
notes that a disability that is proximately due to or the 
result of a service-connected disease or injury is considered 
service connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a) (2006).  Further, additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.

A review of the record discloses that the Veteran has not 
been adequately notified in accordance with the provisions of 
the VCAA.  Specifically, the Veteran should be notified of 
what is required to substantiate a claim for service 
connection on a secondary basis.  The Veteran should be 
informed that in order to support a claim for secondary 
service connection, the evidence must show that a current 
disability (depression) was caused or aggravated by a 
service-connected disability.  The Board will therefore 
remand in order to ensure that the Veteran receives the due 
process to which he is entitled.

Accordingly, the appellant's case is REMANDED to the Agency 
of Original Jurisdiction (AOJ) for the following actions:

1.  The AOJ should attempt to obtain and 
associate with the claims file any 
medical records identified by the Veteran 
that have not been secured previously.  
Specifically, the AOJ should obtain 
records from D.W., M.D., a 
neurophthalmologist at the John Moran Eye 
Center at the University of Utah, and a 
staff member of the Ophthalmology 
Division of the Surgery Department at the 
Salt Lake City VAMC.  The AOJ should 
obtain records pertaining to the Veteran 
at the Salt Lake City VAMC, in 
particular, a May 25, 2007 eye 
examination conducted by D.W., M.D.

2.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed.  
Specifically, the RO must notify the 
claimant of what is required to 
substantiate a claim for secondary 
service connection.  The Veteran should 
be informed that in order to support his 
claim for secondary service connection, 
the evidence must show that he has a 
current disability (depression) that was 
caused (proximately due to or the result 
of) or aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) 
(2006).

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues remaining on 
appeal in light of all information or 
evidence received.  If any benefit sought 
is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


